Case 1:18-0\/- -00733- PGG Document 40 Filed 10/24/18 Page 1 of 1

UNITED S'I`ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XL SPBCIALTY INSURANCE
COMPANY,

Plaintiff,
- against -
PRESTIGE FRAGRANCES, TNC.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED:

 

 

Mli

13 Civ. 733 (PGG)

lt is hereby ORDERED that the conference in this action previously Scheduled for

October 25, 2018 is adjourned to Thursday, Novembcr 29, 2018 at 10:15 a.m. in Courtroorn

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NeW

Yo 1‘k .

Dated: NeW Y01k§ New Yol k
OCtober;§ ,20 1 8

SO ORDERED.

/€.§~\j “{: d
Paul G. Gardephej;
United States District Judge

 

